DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 2 in the reply filed on 08/02/2022 is acknowledged. Examiner wants to note that claims 39-57 were withdrawn similarly as they refer to method of using Specie 1 which was not elected.  Examiner called Applicant Attorney Rauschenbach Kurt and informed about additional withdrawal.  Applicant agreed to withdraw the claims.

Claims 39-58 were also withdrawn from consideration.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 and claims bellow are rejected under 35 U.S.C. 103 as being unpatentable over RIZA US 20170026633 A1 in view of Tan US 20070181810 A1 and further in view of Yahav US 6057909 A.
Regarding claim 20 Riza teaches
20. (Original) A light detection and ranging (LIDAR) system comprising:
e) an optical transmitter comprising a plurality of lasers[0036], each of the plurality of lasers illuminating a field-of-view in an illumination region;(fig. 6)
f) a transmitter controller(fig. 6 control and signal electronic processor) having a plurality of electrical outputs(implicit as it has multiple lasers and it need to provide output to multiple lasers), each of the plurality of electrical outputs of the transmitter controller being electrically connected to an input of one of the plurality of lasers(implicit), the transmitter controller being configured to generate electrical pulses at the plurality of electrical outputs(implicit) 
g) an optical receiver(fig. 10 several pixels of PDA1 / whole PDA1) having an input comprising a field-of-view in the illumination region and comprising(fig. 10): 
a plurality of detectors[0061], each having a field-of-view in the illumination region and being positioned to detect light in the illumination region;(fig. 10)
and a time-of-flight measurement circuit that measures the time-of-flight of light from the plurality of lasers to the plurality of detectors, wherein the optical receiver calculates range information from the time-of-flight measurements;[0102] and
h) an adaptive optical mirror(DMD2 array / single DMD pixel   fig. 10) positioned between the optical transmitter(fig. 10 in combination with fig. 8 ) and the optical receiver(fig. 10 PDA2) and having a reflected region field-of-view in the illumination region(fig. 10), the optical mirror restricting illumination at the input of the optical receiver to a region which is smaller than the field-of-view of the input of the optical receiver.(inherent from fig. 10 single mirror restrict to only small portion of the FOV to the receiver)(using one interpretation second interpretation according to invention as described in the claim 39 will be addressed using additional art.)
But does not explicitly teach
so that the plurality of lasers generate light in a desired pattern in the illumination region;
(it is important to note that in art by Riza the pattern is generated using the mask [0043])
m) restricting illumination at an input of an optical receiver to a transparent region field- of-view that is smaller than a field-of-view of the input of the optical receiver.
Tan teaches that the desired pattern may be created by using 2D laser array[0024] instead of mask
it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Riza with teaching by Tan in order to achieve the desired pattern on FOV as required by the Riza using different knowns ways. 


21 (Original) The light detection and ranging system of claim 20 wherein the field-of-view of at least some of the plurality of lasers is less than the field-of-view of at least some of the plurality of detectors.(open to interpretation if all lasers illuminate all FOV  then all some detectors see only part of the lasers and therefore for example two lasers out of 100 will correspond to smaller FOV which can be covered by 10 detectors)

22  (Original) The light detection and ranging system of claim 20 wherein the reflected region field-of-view of the adaptive optical mirror is different than the field-of-view of at least some of the plurality of detectors.(implicit fig. 10 different pixels correspond to different point on FOV)

23,  (Original) The light detection and ranging system of claim 20 wherein the reflected region field-of-view of the adaptive optical mirror is different than the field-of-view of each of the plurality of detectors.(Design choice to get response from  particular pixel only)

24. (Original) The light detection and ranging system of claim 20 wherein the reflected region field-of-view of the adaptive optical mirror is different than the field-of-view of at least some of the plurality of lasers.(implicit Riza)

25. (Original) The light detection and ranging system of claim 20 wherein the field-of-view of at least some of the plurality of detectors is greater than the reflected region field-of-view of the adaptive optical mirror.(if one mirror correspond to single pixel on detector then more than two detectors will have FOV greater than FOV of single optical mirror)

26. (Original) The light detection and ranging system of claim 20 wherein the field-of-view of each of the plurality of detectors is greater than the reflected region field-of-view of the adaptive optical mirror.(size of the detector and the mirror is complete design choice and  may be optimized to create desired result)

27. (Original) The light detection and ranging system of claim 20 wherein the field-of-view of at least some of the plurality of detectors is less than the reflected region field-of-view of the adaptive optical mirror. (size of the detector and the mirror is complete design choice and may be optimized to create desired result)

28. (Original) The light detection and ranging system of claim 20 wherein the field-of-view of at least some of the plurality of lasers is greater than the reflected region field-of-view of the adaptive optical mirror.(implicit in fig. 10)

29. (Original) The light detection and ranging system of claim 20 wherein a ratio of the reflected region field-of-view of the adaptive optical mirror to the field-of-view of at least some of the plurality of lasers is chosen to achieve a particular resolution of the light detection and ranging system.(design choise and obvious over Yarav col 4  last paragraph)

30. (Original) The light detection and ranging system of claim 20 wherein a ratio of the reflected region field-of-view of the adaptive optical mirror to the field-of-view of at least some of the plurality of lasers is chosen to achieve a particular dynamic range of the light detection and ranging system.(design choice and obvious over Yarav col 3)

31. (Original) The light detection and ranging system of claim 20 wherein a ratio of the reflected region field-of-view of the adaptive optical mirror to the field-of-view of at least some of the plurality of lasers is chosen to achieve a particular resolution. (design choice and obvious over Yarav col 3)

32. (Original) The light detection and ranging system of claim 20 wherein a ratio of the reflected region field-of-view of the adaptive optical mirror to the field-of-view of at least some of the plurality of detectors is chosen to achieve a particular signal-to-noise ratio of the light detection and ranging system. (design choice and obvious over Yarav col 3)

33. (Original) The light detection and ranging system of claim 20 wherein a ratio of the reflected region field-of-view of the adaptive optical mirror to the field-of-view of all of the plurality of detectors is chosen to achieve a particular signal-to-noise ratio of the light detection and ranging system. (design choice and obvious over Yarav col 3)

34. (Original) The light detection and ranging system of claim 20 wherein a number of the plurality of detectors is less than a number of the plurality of lasers.(obvious design choice to achieve desired resolution or optical output.)

35. (Original) The light detection and ranging system of claim 20 wherein the reflected region field-of-view of the adaptive optical mirror is configured to be less than a size of the desired pattern in the illumination region.( obvious design choice to achieve)

36. (Original) The light detection and ranging system of claim 20 wherein the adaptive optical mirror comprises MEMS.([0116] using MEMS devices is well known)

37. (Original) The light detection and ranging system of claim 20 wherein the adaptive optical mirror comprises a digital micromirror.(DMD)

38. (Original) The light detection and ranging system of claim 20 wherein at least two of the plurality of lasers emits light at different wavelengths.[0033]


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645